           Case 3:18-cr-30051-MGM Document 223 Filed 12/08/20 Page 1 of 2




                                                             U.S. Department of Justice

                                                             Andrew E. Lelling
                                                             United States Attorney
                                                             District of Massachusetts
Main Reception: (413) 785-0235                               United States Courthouse
Facsimile:      (413) 785-0394                               300 State Street, Suite 230
                                                             Springfield, Massachusetts 01105-2926

                                                             December 8, 2020

FILED ON ECF WITHOUT ENCLOSURES
VIA Electronic Mail

Matthew Thompson, Esq.
Butters Brazilian LLP
699 Boylston Street, 12th Floor
Boston, MA 02116

                    Re:          United States v. Gregg A. Bigda
                                 Crim. No. 18-CR-30051-MGM

Dear Counsel:

       Please find enclosed discovery in the above-referenced case labeled with Bates numbers
US015591 through US015671. Certain of these documents are marked as Sensitive Discovery
Materials and are produced pursuant to the court-ordered protective order (Doc. No. 29).

        In the Court’s Procedural Order (Doc. No. 156), entered March 5, 2020, the Court ordered
the parties “to disclose any expert witnesses they plan to call” by March 13, 2020. On that date,
the government filed its Notice of Expert Witnesses (Doc. No. 157). At this time, the government
does not intend to call as trial witnesses in its case-in-chief any further experts beyond those listed
in its March 13, 2020 disclosure.

        The Court’s Procedural Order provided, in addition, that any request for “a written
summary of [expert] testimony,” pursuant to Rule 16(a)(1)(G) “shall be made by Friday, March
20, 2020.” The government never received a request from the defense for a written summary of
the anticipated expert testimony, but nevertheless hereby provides the expert report of Dr. Richard
Leo. Please note that Dr. Leo wrote this report before the Court ruled on the defendant’s Motion
in Limine to Exclude and/or Limit the Government’s Expert Witnesses (Doc. Nos. 166, 181, 213).
At trial, the government intends to present only the testimony of Dr. Leo that is permitted by the
Court’s order.

       We have also produced via USAFx a word-searchable production log of all discovery
produced to date. If you have any questions, please do not hesitate to call the undersigned Assistant
U.S. Attorney.
       Case 3:18-cr-30051-MGM Document 223 Filed 12/08/20 Page 2 of 2




                                          Very truly yours,

                                          ANDREW E. LELLING
                                          United States Attorney

                                    By:   /s/ Deepika Bains Shukla________
                                          DEEPIKA BAINS SHUKLA
                                          Assistant U.S. Attorney
Enclosures




                                     2
